Case 20-14260-mdc             Doc 9     Filed 12/02/20 Entered 12/02/20 16:30:45              Desc Main
                                        Document      Page 1 of 4



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------------------X
                                                                       :
 IN RE:                                                                :   CASE NO.: 20-14260-mdc
                                                                       :   CHAPTER: 13
 William C Panetta,                                                    :
                                                                       :   NOTICE OF APPEARANCE
 Debtor.                                                               :
                                                                       :   HON. JUDGE.:
                                                                       :   Magdeline D. Coleman
                                                                       :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------X


        PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned
Chapter 13 case on behalf of SN Servicing Corporation as servicer for U.S. Bank Trust National
Association, as Trustee of the Lodge Series III Trust, and hereby requests that all notices given or
required to be given in these cases, and all papers served or required to be served in these cases,
be given to and served upon the following:


                                                     FRIEDMAN VARTOLO, LLP
                                                     Attorneys for SN Servicing Corporation
                                                     1325 Franklin Avenue, Suite 230
                                                     Garden City, NY 11530
                                                     bankruptcy@FriedmanVartolo.com


        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes all pleadings
of any kind including, without limitation, all notices, motions, complaints and orders, whether
written or oral, formal or informal, however transmitted, related in any way to the debtor, its
property or its estates. The persons listed above request that their names and addresses be added
to the mailing matrix.
Case 20-14260-mdc         Doc 9     Filed 12/02/20 Entered 12/02/20 16:30:45              Desc Main
                                    Document      Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and
Demand for Service of Papers nor any later appearance, pleading, proof of claim, claim, or suit
shall constitute a waiver of (i) the right to have final orders in non-core matters entered only after
de novo review by a District Judge, (ii) the right to trial by jury in any proceeding triable in this
case or any case, controversy, or proceeding related to this case, (iii) the right to have the District
Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal,
(iv) any objection to the jurisdiction or venue of this Court for any purpose other than with
respect to this Notice, (v) an election of remedy, or (vi) any other right, claim, defense, setoff, or
recoupment, in law or in equity, under any agreement, all of which are expressly waived.


Dated: December 2, 2020
       Garden City, New York

                                               By: /s/ Lorraine Gazzara Doyle __
                                               Lorraine Gazzara Doyle, Esq.
                                               FRIEDMAN VARTOLO, LLP
                                               Attorneys for SN Servicing Corporation
                                               1325 Franklin Avenue, Suite 230
                                               Garden City, NY 11530
                                               T: (212) 471-5100
                                               F: (212) 471-5150
Case 20-14260-mdc             Doc 9     Filed 12/02/20 Entered 12/02/20 16:30:45               Desc Main
                                        Document      Page 3 of 4




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------------------X
                                                                       :
 IN RE:                                                                :   CASE NO.: 20-14260-mdc
                                                                       :   CHAPTER: 13
 William C Panetta,                                                    :
                                                                       :   HON. JUDGE.:
 Debtor.                                                               :   Magdeline D. Coleman
                                                                       :
                                                                       :
                                                                       :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------X


                                      CERTIFICATE OF SERVICE

         I, Lorraine Gazzara Doyle, certify that on December 2, 2020 I caused to be served a
 true copy of the annexed NOTICE OF APPEARANCE by mailing by First Class Mail
 in a sealed envelope, with postage prepaid thereon, in a post office or official
 depository of the U.S. Postal Service addressed to the last known address of the
 addressee, and the property address as indicated on the attached Service List annexed
 hereto.


                                                              By: /s/Lorraine Gazzara Doyle
                                                              FRIEDMAN VARTOLO LLP
                                                              1325 Franklin Avenue, Ste. 230
                                                              Garden City, New York 11530
                                                              T: (212) 471-5100
                                                              F: (212) 471-5150
   Case 20-14260-mdc        Doc 9   Filed 12/02/20 Entered 12/02/20 16:30:45   Desc Main
                                    Document      Page 4 of 4


                                         SERVICE LIST



William C Panetta
37 Dale Drive
Royesford, PA 19468
Debtor

ALAN B. KANE
600 Louis Drive
Suite 201
Warminster, PA 18974
Debtor’s Attorney

WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105
Trustee

United States Trustee
Office of United States Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
U.S. Trustee
